Citation Nr: 1822867	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-36 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980 and from December 1989 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs Regional Office in St. Paul, Minnesota.

The Veteran testified before the undersigned at a November 2015 Board video conference hearing.  A hearing transcript is of record.


FINDING OF FACT

The evidence is in relative equipoise as to whether thoracic outlet syndrome was incurred in or relates to service.


CONCLUSION OF LAW

The criteria for service connection for thoracic outlet syndrome have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  VA may also grant service connection for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Ultimately, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

II. Analysis

The Veteran contends that he suffers from thoracic outlook syndrome primarily due to an August 2002 motor vehicle accident sustained while in service.  For reasons set forth below, the Board finds the evidence in equipoise as to whether the Veteran suffers from thoracic outlet syndrome, manifested by right upper extremity paresthesia, which was incurred in or relates to service.

The Board notes that the Veteran is currently service connected for right and left upper extremity radiculopathy secondary to osteoarthritis and strain of the cervical spine effective October 30, 2014.  A disability rating of the Veteran's thoracic outlet syndrome symptomatology would therefore be duplicative of those symptoms contemplated by the Veteran's right upper extremity radiculopathy rating and in violation of 38 C.F.R. § 4.14, which prohibits the evaluation of the same disability under several diagnostic codes.  However, the Veteran may still be entitled to compensation for his claimed thoracic outlook syndrome prior to October 30, 2014, as the Veteran's thoracic outlet syndrome service connection claim predates the effective date of his radiculopathy ratings.

The Veteran suffered a motor vehicle accident in service that resulted in several injuries, as evidenced by multiple medical records pertaining to the accident.  At issue, however, is whether the Veteran suffers from thoracic outlet syndrome because of the accident.  

Contrary to the Veteran's assertions, service treatment records do not reflect a clear diagnosis of thoracic outlet syndrome.  However, an April 2003 service treatment record does contain complaints of right upper extremity paresthesia since the Veteran's accident.

A January 2014 VA examiner opined that the Veteran did not possess a thoracic outlet syndrome disability related to service due to lack of specific diagnosis within service treatment records, a lack of documentation of ongoing treatment for the condition, and that the Veteran failed to report any particular symptoms associated with the condition at examination.

The January 2014 examination report is countered by an April 2016 private physician letter stating:

[The Veteran] was evaluated by Neurology including EMG/nerve conduction study testing of his right upper extremity.  These tests were inconclusive as far as the specific cause of his persistent right upper extremity paresthesias and numbness.  In my medical opinion, however, [the Veteran's] symptoms are consistent with thoracic outlet syndrome.  I believe that Mr. [REDACTED]'s symptoms are as a result of his history of traumatic helicopter crash and motor vehicle accident while on active duty.

The Board finds these conflicting opinions to place the evidence in equipoise as to whether the Veteran suffers from thoracic outlet syndrome incurred in or related to service.  Additionally, the Board has given due consideration to the fact that the Veteran suffered the claimed in-service motor vehicle accident, and sought treatment in-service for symptoms that appear substantially similar to those referenced in the April 2016 private physician letter.  As the weight of the evidence is in equipoise, the benefit-of-the-doubt shall be given to the Veteran, and the claim granted.

The Board notes that in implementing this grant of service connection for thoracic outlet syndrome manifested by right upper extremity paresthesia, the agency of original jurisdiction (AOJ) shall assign appropriate disability ratings and effective dates in accordance with applicable regulations to include 38 C.F.R. § 4.14.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006).


ORDER

Entitlement to service connection for thoracic outlet syndrome manifested by right upper extremity paresthesia is granted, subject to the laws of and regulations governing the award of Veterans disability compensation and benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


